     Case 2:20-cv-00650-SRB-ESW Document 34 Filed 12/17/20 Page 1 of 2



 1                                   NOT FOR PUBLICATION
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Howard George Ireland,                          No. CV-20-00650-PHX-SRB (ESW)
10                  Plaintiff,                        ORDER
11    v.
12    Paul Penzone, et al.,
13                  Defendants.
14
            Plaintiff Howard George Ireland filed his pro se Civil Rights Complaint on April 1,
15
16   2020. On April 21, 2020 the Court screened Plaintiff’s Complaint and ordered Plaintiff to
17   serve Defendants in compliance with the Federal Rules of Civil Procedure and the Local
18
     Rules of this Court. On July 10, 2020 service was returned unexecuted as to Defendant
19
20   Dawn Noggle.

21          The Magistrate Judge filed her Report and Recommendation on November 25, 2020
22
     recommending that Defendant Noggle be dismissed for failure to timely serve. In her
23
     Report and Recommendation, the Magistrate Judge advised the parties that they had
24
25   fourteen days from the date of service of a copy of the Report and Recommendation within
26
     which to file specific written objections with the Court. The time to file such objections
27
     has expired and no objections to the Report and Recommendation have been filed.
28
     Case 2:20-cv-00650-SRB-ESW Document 34 Filed 12/17/20 Page 2 of 2



 1         The Court finds itself in agreement with the Report and Recommendation of the
 2
     Magistrate Judge.
 3
           IT IS ORDERED adopting the Report and Recommendation of the Magistrate
 4
 5   Judge as the Order of this Court. (Doc. 28)
 6
           IT IS FURTHER ORDERED dismissing Defendant Dawn Noggle without
 7
     prejudice.
 8
 9                Dated this 17th day of December, 2020.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -2-
